411 F.2d 1057
UNITED STATES of America, Plaintiff-Appellee,v.Pedro GONZALEZ-CARRILLO, Defendant-Appellant.
No. 23189.
United States Court of Appeals Ninth Circuit.
August 4, 1969.

Roger M. Hughes, San Francisco, Cal., for appellant.
Edwin L. Miller, Jr., U. S. Atty., Joseph A. Milchen, Asst. U. S. Atty., San Diego, Cal., for appellee.
Before HAMLEY and DUNIWAY, Circuit Judges, and BYRNE,* District Judge.
PER CURIAM:


1
The opinion heretofore filed in this case is withdrawn, and the following opinion is substituted in its place:


2
Appellant was convicted of violating 21 U.S.C. § 176a. He drove a car across the border from Mexico into the United States. There were 110 bricks of marihuana concealed in the car. Appellant claimed that he did not know that the marihuana was there, and on appeal argues that the evidence is insufficient to support a finding that he did know. We hold that the evidence is sufficient. Rodriguez-Gonzalez v. United States, 9 Cir., 1967, 378 F.2d 256, 259; Aguilar v. United States, 9 Cir., 1966, 363 F.2d 379.


3
Affirmed.



Notes:


*
 Honorable William M. Byrne, United States District Judge, Central District of California, sitting by designation